J-A24019-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHANNON LAMAR THOMAN                       :
                                               :
                       Appellant               :   No. 994 MDA 2017

        Appeal from the Judgment of Sentence Entered February 3, 2016
    In the Court of Common Pleas of York County Criminal Division at No(s):
                           CP-67-CR-0003498-2014


BEFORE: OTT, J., McLAUGHLIN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY McLAUGHLIN, J.:                  FILED: JANUARY 28, 2019

        A jury convicted Shannon Lamar Thoman of seven counts of sexual

abuse of children - child pornography.1 He now appeals the judgment of

sentence entered on February 3, 2016. Thoman raises a Batson2 claim;

challenges the sufficiency of the evidence; and maintains that the testimony

from the assigned detective on the case was inadmissible because it was

misleading and overwhelmed the jury. We affirm on the basis of the trial court

opinion.

        The trial court aptly summarized the relevant procedural history and

facts of this case. See Trial Court Opinion (“TCO”), filed December 28, 2017,




____________________________________________


1   18 Pa.C.S.A. § 6312(d).

2   Batson v. Kentucky, 476 U.S. 79 (1986).
J-A24019-18



at 5-10. Therefore, we do not restate them and instead briefly note that

photographs of nude minors were found on hard drives belonging to Thoman.

      The trial court rejected all of Thoman’s claims. First, it reviewed his

Batson claim and concluded “we do not believe that trial counsel made a

record that addressed the inquiries that must be made for a Batson challenge.

Again, such a failure precludes appellate review of any Batson challenges.”

Id. at 13 (emphasis in original).

      Next, it reviewed his challenges to the sufficiency of the evidence and

concluded that they were all meritless. It explained that the evidence was

sufficient to satisfy the convictions for child pornography despite Thoman’s

arguments that the Commonwealth did not prove that the depictions were for

sexual stimulation or gratification; that he knowingly possessed the

depictions; and that the minors in the photographs were under the age of 18.

The trial court opined that the photographs “depict[ed] lewd exhibition of the

genitals or nudity that was produced for sexual stimulation” and the “jurors

could reasonably conclude that the photos in question met the definition of a

[‘]prohibited sexual act[’]” within the statute. Id. at 17. It also explained that

because a “timely objection was [not] raised regarding” the issue of the age

of the minors in the photographs, Thoman waived appellate review of the

issue. Id. at 20. Regarding the argument of his knowing possession of the

photographs, the court stated that Thoman’s argument is a challenge to the

weight and not the sufficiency of the evidence. Id. at 27. However, it

nonetheless concluded that because “[its] sense of justice was not shocked,

                                      -2-
J-A24019-18



the jury’s verdict should remain undisturbed.” Id. at 28. Thoman also

challenged the testimony of the investigating detective, claiming that his

testimony was misleading and confused the jury. The trial court also rejected

this argument, stating “the jury was well aware as to how many photos

[Thoman] was alleged to possess,” and “because the jury only needed to

determine if [Thoman] possessed the images he was charged with

possessing,” the testimony did not mislead the jury.           Id. at 30, 31.

Additionally, even if the jury was confused by the testimony, the court

concluded the photographs “recovered from the loose hard drive, Dell laptop,

and Gateway laptop w[ere] overwhelming.” Id. at 31. We agree and also note

that Thoman waived this issue by failing to develop this argument in his brief.

See Commonwealth v. Wilson, 147 A.3d 7, 15 (Pa.Super. 2016) (“Where

an appellant offers no citation to pertinent case law or other authority in

support of an argument, the claim is waived”).

      When reviewing a challenge to the sufficiency of the evidence, we are

“required to view the evidence in the light most favorable to the verdict winner

giving the prosecution the benefit of all reasonable inferences to be drawn

from the evidence.” Commonwealth v. Neysmith, 192 A.3d 184, 189

(Pa.Super. 2018) (citation omitted). Our standard of review is de novo and

our scope of review is plenary. Id.

      After a thorough review of the certified record, the parties’ briefs, and

the relevant law, we affirm on the basis of the well-reasoned opinion of the




                                      -3-
J-A24019-18



Honorable Michael E. Bortner, which we adopt and incorporate herein. See

TCO at 11-32.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/28/2019




                                 -4-
                                                                                          Circulated 01/02/2019 12:08 PM


  .)



   )



   )




   .)
                   IN THE COURT OF COMMON PLEAS OF YOIRK COUNTY, PENNSYLVANIA
                                       · CRIMINAL DIVISirON
   ,.l




                                                                                                          �:il
              COMMONWEALTH                                                                                ''"'"'''


                      v.
              SHANNON LAMAR THOMAN,
   C)                  Defendant/Appellant
   ,.)
              COUNSEL OF RECORD:

                      Thomas L. Kearney, III, Esquire                Barbara Jo Entwistle, Esquire
                      District Attorney of York County               Counsel for Defendant


                    OPINION IN SUPPORT OF ORDER PURSUANT TO RULE 1925(a) OF THE
                                  RULES OF APPELLATE PROCEDURE
                      The Court received a Notice of Appeal, docketed on June 23, 2017, thatShannonL.

              Thoman, by and through his counsel, appeals to the Superior Court of Pennsylvania this

              Court's order of June 1, 2017. The Court has reviewed the record. The Court now issues

              this opinion in support of our June 1, 2017 order.

              I.      Procedural History

                      The Appellant's trial by jury began on November 2, 2015 and, at the conclusion of

              that trial, the jury returned a verdict of guilty on seven counts of possession of child

              pornography.' Sentencing was held on February 3, 2016. On Count 2, the Appellant was

              sentenced to eleven-and-a-half to twenty-three months in York CountyPrison. The Appellant

              received one year of probation on each of the other six counts, numbered as Counts 3, 4, 5, 6,


              1 17 Pa.C.S.A. 6312(d)
                                                              1




..........   --------------------------------------··                                                                .   -- ..·---·-·
 >1




               7, and·9. Each of the probationary counts ran consecutive to one another and to the sentence

 ··· .. l
               of confinement on Count 2.

                      On November 21, 2016,the Appellant filed apro se Post-Conviction Relief Act
 Ul
 i--"'··       (hereinafter: PCRA) petition. Subsequently, the Appellant obtained the legal representation

               of Barbara Jo Entwistle, Esquire, who, on January 19, 2017, filed the Appellant's Motion for
 :;)
 ;. 1J
               Stay of Sexual Therapy and Counseling Conditions of Sentencing Relating to Sex Offender
 ·.,...j

               Status. A hearing was set for this motion on February 21, 2017 at which this Court suspended

               the usage of polygraph testing in the Appellant's sentence to avoid his making any

               inculpatory statements whilst challenging his conviction. By an order of February 14, 2017, a

               PCRA hearing was set for April 5, 2017. On March 21, 2017, a Motion to Amend PCRA

               Petition was filed. Permission to amend was granted on April 5, 2017. The amended P;:i:,


,J1




··.._)
{':.)     day, we also denied the Appellant's post-sentence motions based upon our belief that the

····••J
          filing of the notice of appeal denuded this Court of jurisdiction to decide those motions. See

          Pa.R.A.P. 1701 (a). On July 17, 2017, the Appellant filed his Motion for Order Reinstating

          Defendant's Post-Sentence Motions based upon the averment that counsel had inadvertently

          appealed. Unfortunately, we do not believe we possess the power to enter orders in a case
 (;:)
 (1.)
          that has been a�pealed where the Superior Court has not remanded or relinquished
.('P

          jurisdiction, nor has the Appellant withdrawn his appeal. See again, Pa.RAP. 1701(a).

          Thereafter, the Appellant timely complied with our Rule I 925(b) request and submitted his

          Concise Statement of Matters Complained of on Appeal on July 28, 2017.

                  The Appellant appeals for the following reasons:

              L First, the Appellant complains that, as a result of the Commonwealth exercising all of

                  its peremptory challenges to strike men, which resulted in the impaneling ofan all-

                  female jury, the Appellant was denied trial by a jury of his peers.

             2.   Secondly, the evidence adduced by the Commonwealth 'was insufficient to

                  demonstrate, as required, " ... a child under the age of 18 engaging in a prohibited

                  sexual act or in the simulation of such act," because none of the photographs depicted

                  actual or simulated sexual activity.

             3. Thirdly, the Appellant argues that the evidence was insufficient to show that the

                  persons depicted in each ofthe photos related to the charges upon which guilt was

                  found were under the age of 18 as required by 18 Pa.C.S:A. § l 632(e ).

                                                         3
VJ




lJl



�--.J




               4. Fourth, the Appellant avers that the photos undergirding each of the individual

··-..I              charges did not depict sexual acts and the evidence was insufficient to show that the
1---
                    photos were possessed for purposes of sexual stimulation or gratification of the

                    possessor.

               5. Fifth, the Appellant states that there was insufficient evidence presented to prove that
 (__;,.).

co.                 the App_ellant "knowingly" possessed the photos in question where the evidence
,;.,D
                    demonstrated that the photos had been deleted and no evidence was produced that the

                    Appellant had viewed them.

               6. Sixth, the Appellant believes that the evidence was insufficient to show thatthe

                    Appellant "knowingly" possessed Exhibits #5, #6, #7, and #8 where those photos had

                    been downloaded in 2009 and 2010 before the Appellant gained any access to the

                    computer in question in the last quarter of 2012 and all of the photographs had been

                    deleted.

               7.   Seventh, the Appellant alleges that Detective Baker introduced misleading, irrelevant,

                    and confusing computer terminology that resulted in a verdict based upon insufficient

                    and irrelevant evidence ..

               8. Eighth and finally, the Appellant submits that there was insufficient evidence to show

                    that the Appellant "knowingly'' possessed Exhibit #12.

            We would note that it.is our belief that the Appellant did not fully develop the record on all

            of these claims of error; however, any judgement about waiver will be made by the Superior

                                                           4




                ·----------------------·-------·-· ------·-· ···-- ..-·-··--····--·
•./)

j)



Il




, . .)



,.._)
         Court. Wewill endeavor to address each matter complained of.

-...)    II.

                 At trial, Detective John Bumstead testified that he began investigating the Appellant
·)1
         based upon information received from Detective Mark Baker .. (Notes of Testimony, 11/2/151

(.()
         at 73.) Based upon this information, a search warrant was garnered and served at the

         Appellant's ad�ress of4 7 North Main Street, Second Floor Rear Apartment, Mount Wolf

         Borough, PA. Id., at 74. The Appellant was informed that the investigators were searching

         for child pornography and the Appellant was given his Miranda Warnings. Id., at 75.

         Thereafter, the Appellant sated that he is addicted to pornography, which he likened to being

         alcoholic, and then he declined to make any further statements. Id., at 76. The Appellant was

         transported to a police station and, advised that the Miranda Warnings were still in effect,

         stated thathe did not wish to speak sans counsel. Id., at 77. On cross-examination, Detective

         Bumstead indicated that he had not personally examined any of the items seized from the

         Appellant's residence and hadvinstead, turned over the evidence gathered to Detective.Baker,

         Id., at 78.

                 Detective Baker took the stand and testified that he is an investigator for Northern

         York County Police Department, part of the York County Cyber Crime Task Force, part of

         the Internet Crimes Against Children Task Force, and a task force officerwith the F.B.L Id.,

         at 81. Detective Baker is certified to perform computer forensic examinations. Id., at 82. The

         detective
                .
                   is not, however,
                           .
                                    trained to identify what is or is not child pornography. Id., at $3.

                                                         5
       �.ll
       1




       (:)                                Rather, he has experience with child pornography based Upon combatingit since 2008. Id.
       --,-J
                                          Detective Baker stated that he has never been qualified as an expert in identifying child

                                          pornography. Id. Withoutobjection, Detective Baker was qualified as an expert in computer
       j-)1
           ..�..                      forensic analysis. Id., at 84 .
           (!)
                                                 The genesis of this case was Detective Baker monitoring a file-sharing application
           (:.)


                                          known as "Bifl�orrent." Id., at 85. Asked by the prosecution to explain the nature of

                                          BitTorrent, Detective Baker testified as follows:

                                                          Basically-it basically boils down to what actually is a torrent. A
                                                 BitTorrent is a bunch of files. It can actually [be] one file or 40,000 files. They
                                                 are in one container.
                                                          It usually they are of the same thing. [sic] It's a way for people to
                                                 share data without cramping up bandwidth for single users. It used to be,
                                                 when Lwas a kid, you would actually make a connection to somebody else's
                                                 computer, download the file directly from them. If you are downloading
                                                 multiple files from that person, you �e taking away their internet connection
                                                 by taking away their bandwidth.
                                                          The way that BitTorrent is set up, the files-the torrent is actually
                                                 broken up into multiple pieces. So when I go online, and say I would like to
                                                 get this torrent, whatever it is, a movie or a group of images or whatever, my
                                                 torrent find will go out and say, who has this torrent. An"d out   of the 6
                                                 computers that may have it, I' 11 pull pieces from all 6 computers. That way
                                                 we'll be able to take everybody's bandwidth all at the same.time and I'll be
                                                 able to get the complete torrent package.

                                          Id., at 85"86. The detective then explained that a unique "information hash" identifies each

                                          torrent and that investigators have developed a list of known child porn hashes. Id., at 86.

                                          The software used by child pornography investigators is set up to only draw information

                                          from one target computer, which, inevitably, results in the file-sharing software on the target

                                          computer recognizing that it alone is supplying information and then terminating the
                                                                                         6




....   -·-···-----··········· ..   ----
 IJ1




 i·.•_)



 h.)
 a:             connection. Id., at 87.
 ,--�-
 ·-�.J
                        Pertinent to this case, one image of interest was downloaded out of 1700 files

                associated with a particular information hash before the connection was-severed. I&, at 88.
 1Jl
                Detective Baker believed that image to have depicted child pornography. Id., at92. The IP

  r:..D         address was identifiedas York.Haven, which is in York County. Id., at 93. A warrant was
  1:i)


  (0            obtained and se�ed on Comcast who identified the Appellant and his physical address as the
  t .._)

                subscriber associated with that IP address. Id The detective then described how he received

                evidence including a loose hard drive and two other hard drives that he removed from

                computers. Id., at 96. Those hard drives were each attached to a forensic write blocker, which

                bridges the suspect's hard drive the detective's computer. Id. The write blocker blocks any

                attempts by the detective's computer to edit the seized hard drive. Id., at 96;.97. Exact copies

                were then made of the hard drives, which prevented any risk of the original hard drives being

                altered, Id., at 97.

                        On the loose hard drive, Detective Baker found four images that he believed showed

                child pornography. (N.T., 11/2/15, at 97.) Also on this drive was found an application to

                view torrents. Id., at 97°'."98. The-detective then identified four images of suspected child

                pornography from the loose hard drive. Id., at 98. These images had been deleted and only

                existed as data that the computer was authorized to overwrite. Id., at 100. No dates could be

                obtained for the images on the loose. hard drive. Id., at 100-01. On cross-examination,

                Detective Baker explained that the dates of three of the four images indicated 2010 as the

                                                                 7




··· · · ··--·--·-·· -····· ·····-----···--------------------
Vl




,-,.)



t:·�'
C;        date of the originals and. digitalization and 2011 as the date on which the photos were taken.
�---
:'.•.J
          Id., at 135-36. These dates correspond to the camera used to produce the photos and the

          detective testified that he would need to examine the actual camera used to reconcile any
.lJ]
          discrepancies regarding dates on which the photos were created. Id., at 135. The loose hard

          drive also contained a file shredding piece of software that is designed to overwrite the data

          of a file such that the overwritten file cannot be recovered. Id., at 101-.02. Detective Baker
!.....)

          opined that the presence of this software demonstrated that the Appellant possessed a mid-

          level degree of sophistication for concealing child pornography. Id., at 102. The images from

          the loose hard drive were then published to the jury. Id., at 102-03. Detective Baker opined

          that the loose hard drive images depicted child pornography. Id. Following a sidebar, the jury

          was instructed that it was. for them.to decide if the images showed child pornography. Id., at

          105. Over the objections of defense counsel, Detective Baker testified regarding some of the

          names of torrents discovered on the loose hard drive, which included terms like "preteen."

          Id., at 105-07. These descriptive titles would have been available to the Appellant prior to


          any downloadingby him. Id., at 108. The Windows Vista Business operating system of the

          loose hard drive is registered to "Jody," the computer's name is "Nicholas 3,'' and there was

          an unidentified user for the McAfee account. Id., at 116-17. One of the installations occurred

          on September 20, 2008; however, it is not clear whether that installation refers to the

          Windows operating system or theMcAfee account. Id., at 117.

                  A Dell laptop that was analyzed contained a torrent sharing application and a

                                                          8
)1




,._)




.:
         different type of shredding application that functioned like the one described previously. Id.,

'•,,l    at 108-09. Three images were recovered from the Dell laptop. Id., at 109. Detective Baker

         characterized these images as being child pornography and described the images before those

         images were published to the jury.2 Id., at 110-.12. Some ofthe torrents found on the loose

         hard drive and the Dell laptop included "LS" as a descriptor, which, from his training and

         experience, Det�ctive Baker knows to be often associated with the name of a former child

         pornography magazine. Id, at 114-15._The operating system on the Dell laptop was

         registered to "Shannon" when it was installed on November 5, 2013, Id., at 116.

                  One image was recovered from the Gateway laptop, which was published to the jury.

         Id., at 117-18; Additionally, a sharing program known as "Limewire" was found on the

         Gateway laptop. Id., at 118-19. Detective Baker described how Limeware has a globally

         unique identifier for each time it is installed that he referred to as a '�GUIB." Id., at 119. The

         Gateway laptop had a GUIB. Id. When checked against the International Crimes Against

         Children website, the GUIB for the Gateway laptop shov....ed it h'ad been sharing child

         pornography. Id., at 120. In fact, the GUIB indicated that the Gateway laptop had travelled

         all over the United States and Canada to places that are well removed from one another. Id.,

         at 139-41. The Gateway's operating system was Windows XP Service Pack 3, which was not

         registered. to any particular person during setup on July 25, 2009. Jd., at 121. This indicated .



         2 It is not clear from the transcript that the images were circulated to the jury; however, this Court has no reason
         to doubt that they were based upon the lack of any objections from either of the parties regarding the photos
         being supplied, or not, to the jury.
                                                                   9




        ·--------------------------·----- ----·-··--······--·-·
1,/J




1.•'1




f'-._)




                  to Detective Baker that whoever set up the Gatewayhad declined to supply any personally

                  identifying information when setting up the Gateway laptop. Id.

                           On cross-examination, Detective Baker agreed with the defense that any type of file

�--·
lJl
                   can be shared on BitTorrent. (N.T., 11/2/15, at 127.) Additionally, BitTorrent and shredder

                   applications have legal uses. Id., at 128. The detective admitted that he could not identify

                   who any of the subjects of the 8 pictures in question are, nor was he aware of their ages. Id.,

                   at 149-50.

                           When it came time for the defense to present evidence, they called Jody Nichols who

                   is the Appellant's sister. ld., at 14. Ms. Nichols stated that the Appellant worked for her at

                   Nichols' Insurance from January to September of 2013. (N.T., 11/4/15,. at 15.)3 The loose

                   hard drive, which was named "Nicholas 3," was bought for the insurancecompany to giveto

                   sales associates and was used from 2008 to September or October of201 l. Id., at 15-16.

                   Having asked his sister for a computerto use, Ms. Nichols gave the Appellant a computer

                   that had contained the loose hard drive during the last quarter of 2012-prior to the


                   Appellant's employment at Nichols' Insurance. Id., at 16-17. The computer that Jody Nichols

                   had lent to the Appellant was returned to her without the hard drive. Id., at 18.




                   3 We would note that the two days of court proceedings were bifurcated by a court holiday. This seems to have
                   resulted in the transcript of the second day beginning anew. In order to avoid confusion, we provide this
                   explanation and refer to the second day of the trial transcript by its date of l l/4/15.
                                                                             10




         ····---·-·········-----   ----------------·----                                           ---------····-·-·······         ······-·-·
  IJl




                        III.    Matters Complained of on Appeal
   I-·"
                                A. Trial of Appellant's Peers

                                The Appellant's first matter complained of is that, as a result of the Commonwealth
   !JI
                        exercising all ofits peremptory challenges to strike men, which resulted in the impaneling of
   •·-"                                                                                   .   .                    .


   (0                   an all-female jury, the Appellant was denied trial by a jury of his peers. We believe this
   c=.)
   f....1-)

    (J)                 complaint is likely premature.
    en
                                 In Batson v. Kentucky, the Supreme Court of the United States of America,

                        reaffirming and expanding upon their prior decision in Swain v. Alabama, 380 U.S. 202

                        (1965), held that the Equal Protection Clause of the 14th Amendment disallows prosecutors

                        from striking potential jurors based upon the erroneous notion that black jurors could not be

                        impartial in a case presented against a black defendant." 476 U.S. 79, 89 (1986). In Batson,

                        The Court went.on to state:

                                [A] defendant may establish e primafacie case of purposeful discrimination in
                                selection of the petit jury solely on evidence concerning the prosecutor's
                                exercise of peremptory challenges at the defendant's trial. To establish such a
                                 case, the defendant first must show that he is a member of a cognizable racial
                                 group ... and that the prosecutor has exercised peremptory challenges to
                                 remove from the venire members of the defendant's race. Second, the ·
                                 defendant is entitled to rely on the fact, as to which there can be no dispute,
                                 that peremptory challenges constitute a jury selection practice that permits
                                ."those to discriminate who are of amind to discriminate." ... Finally, the
                                 defendant must show that these facts and any other relevant circumstances
                                 raise an inference that the prosecutor used that practice to exclude the
                                 veniremen from the petitjury on accountof their race. This combination of

                        4 Westlaw provides an extremely helpful primer on the subject of Batson challenges that has guided our
                        understanding of the matter and which can be found at: 1 OA West's Pa. Prac., Driving Under the Influence §
                        27:6 (2016 ed.)
                                                                              11




··-·-.. -------------                                                                                        _
   /!




    Jl



    ,,..)




                                       factors in the empaneling of the petit jury, as in the selection of the venire,
                                       raises the necessary inference of purposeful discrimination.

                               Id., at 96 (internal citations omitted). The case law has developed such that defendants of any

                               race may assert Batson challenges to the exclusion of.a race or gender from their jury. See
    .J1

                               Powers v. Ohio, 499 U.S. 400 (1991) and J.E.B. v.. Alabama ex rel. T.B., 511 U.S.127

    c:                          (I 994); respectively. See also, 'Commcnwealthv. Roney, 79 AJd 595, 618·19 (Pa. 2013)

     ''·,.J                     (citing .I.EB., supra).

                                       The relevant circumstances a court must consider include any patterns in striking a

                                race of'jurors and the prosecutor's questions and comments while conducting the voir dire

                                process. Commonwealth v. Wilson, 649 A,2d 435, 443 (Pa, 1994). Interestingly, "[t]he

                                striking of a number ofindividuals belonging to some cognizable minority group, however,

                                is not dispositive that a violation of Batson has occurred." Commonwealth v. Rico, 711 A.2d

                                990, 993 (Pa. 1998) (citing Commonwealth v. Abu-Jamal, 555 A.2d 846, 850 (Pa. 1989)).

                                       In order to lay the groundwork for a successful Batson challenge appeal that.is

                                premised upon a primafacie case of racial discrimination having occurred during voir dire,

                                defense counsel must make a record of the following:

                                        J. the race or gender of all the venirepersons in the jury pools;

                                        2 .. the race or gender of all venirepersons remaining after challenges for cause;

                                        3. the race or gender of those removed by the prosecutor.and

                                        4. the race or gender ofthe.jurors who served and the gender of jurors
                                           acceptable by the Commonwealth who were stricken by the defense.

                                                                                12




.................. ,.,   _,   -------------·---
       1




       )
       ()




                   Id. (citing Commonwealth v. Spence, 627 A.2d 1176, 1182-83 (Pa. 1993); Commonwealth v.
       ...]
                   Jones, 668 A.2d 49 l, 518 (Pa. 1995)). Any failure of defense counsel to make such a

                   complete record precludes appellate review of Batson challenges. Commonwealth v.
       fl
                   Thompson, 106 A.3d 742, 752 (Pa. Super. Ct. 2014) (citations omitted). "After such a record

                   is established, the trial court is to consider the totality of the circumstances to determine

       D           whether challen.ges were used to exclude venirepersons on account ofrace or gender." Rico,

                   supra, at 993. "If the court finds in the affirmative, the prosecutor is to offer neutral reasons

                   for each ofits strikes." Id.; Batson, 476 U.S., at 97 (citations omitted).

                          Unfortunately for the Appellant, we do not believe that trial counsel made a.record

                   thataddressed the inquiries that must be made for a Batson challenge. Again, such a failure

                   precludes appellate review of any Batson challenges. This is not to say that the matter Will

                   forever evade review; but, rather, that it is untimely submitted on a direct appeal. For this

                   reason, we humbly seek affirmance as to this matter complained of on appeal.

                          In Comnionwealth v. Sepulveda, the Pennsylvania Supreme Court found that the

                   defendant could not demonstrate, in a Post-Conviction Relief Act setting, purposeful

                   discrimination based upon statistical evidence. 55 A.3d 1108, 1132,.33 (Pa. 2012) (citations

                   omitted). We would note, however, that, in Sepulveda, the Commonwealth had not exercised

                   all of its peremptory strikes, the Commonwealth had acceptedjurors ofboth genders, and

                   nothing in the transcript demonstrated gender-based bias or animus.     Id


                                                                   13




...   _._,    -,                                                                                          _
VI
r,

::::;;
\Jl




 1-,�)
 c::,                                       B. Sufficiency of the Evidence

                                            A number of the Appellant's matters complained of relate to the supposed

                                   insufficiency of evidence. 5 Therefore, we provide a brief synopsis of relevant law to avoid
 U-1
:!--"-
                                   needless repetition later. In Commonwealth v. Fabian, the Superior Court succinctly laid out

                                   their standard ofreviewfor sufficiency of the evidence challenges as follows:

  1.1)                                      The standard we apply in reviewing the sufficiency of the evidence is whether
  (,,.(j
                                            viewing all the evidence admitted at.trial in the light most favorable to the
                                            verdict winner, there is sufficient evidence to enable the fact-finder to find
                                            every element of the crime beyond a reasonable doubt. In applying the above
                                            test, we may not weigh the evidence and substitute our judgment for the fact-
                                            finder. In addition, we note that the facts and circumstances established by the
                                            Commonwealth need not preclude every possibility of innocence. Any doubts
                                            regarding a defendant's guilt may be resolved by the fact-finder unless the
                                            evidence is so weak and inconclusive that as a matter of law no probability of
                                            fact may be drawn from the combined circumstances. The Commonwealth
                                            may sustain its burden of proving every element of the crime beyond a
                                            reasonable doubt by means of wholly circumstantial evidence. Moreover, in
                                            applying the above test, the entire record must be evaluated and all evidence
                                            actually received must be considered. Finally, the [finder] of fact while
                                            passing upon the credibility of witnesses and the weight of the evidence
                                            produced, is free to believe all, part or none ofthe evidence.

                                            60 A.3d 146, 150-51 (Pa. Super. Ct. 2013)(Com,noriwealthv. .Jones, 886 A.2d 689,

                                   704 (Pa. Super. Ct. 2005)). With the aforementioned law in mind, we turn to those matters

                                   complained of regarding the sufficiency of evidence,



                                   5 We believe.that the Appellant could have challenged the-sufficiency of the evidence to prove Possession of
                                   Child Pornography in orie consolidated matter as all of the charges are identical=-save for the image in
                                   question-and the Appellant is realistically challenging the sufficiency ofthe evidence presented to show
                                   Possession of Child Pornography. Nonetheless; we will attempt to hew as closely as possible to the Appellant's
                                   presentation so as to avoid missing an issue raised.                                  ·
                                                                                           14




-----------�--------·-------·-·--·---·---                                                                                     ---·················-------·---·-----·---------·-
/')




11




.)




._)

�j                     1. Underage Prohibited Sexual Acts or Simulation Thereof

··�!           The Appellant's first and fourth matters complained of are so intertwined as to be all

       but inseparable. Therefore, for conservation of judicial resources, we dispense with them
]l
       simultaneously. In his second matter complained of on appeal, the Appellant avers that the

.D     evidence adduced by the Commonwealth was insufficient to demonstrate, as required," ... a

       child under the �ge of 18 engaging in a prohibited sexual act or in the simulation of such

       act," because none of the photographs depicted actual or simulated sexual activity. For his

       fourth matter complained of on appeal, the Appellant avers that.the photos undergirding each

       of the individual charges did not depict sexual acts and the evidence was insufficient.to show

       that the photos were possessed for purposes of sexual stimulation or gratification of the

       possessor. For the reasons cited infra, we disagree with both contentions.

              Ab initio, we describe the photos in question. ·Exhibit number 5 was described by

       Detective Baker as follows:
                    .:                                       .      .
              It's an image of two prepubescent females and one prepubescent male
              standing naked, and it appears to be in a bathhouse. One of the females is
              holding a tennis ball. It looks like it's overseas, if! would have to guess.

       (Notes of Testimony, 11/2/15, at 99.}Exhibit nurnberewas described as follows: "This is an

       image of two prepubescent females laying [sic] on a beach, both are completely naked and

       laying on their stomachs in the sand as the water comes over them." Id. Exhibit number 7

       was described as follows: "This is two prepubescent females, it looks like they are standing

       in a shower, one might be a male, I can't tell by the way it's blurred out" Id., at 99-100.

                                                      15
,...,

..;.


:-'-
..)




..)
2)         Exhibit number 8 was described as follows: "This is of another two prepubescent females,

           they are both kneeling on, it looks like a couch, facing a wall, and they are both completely

r.:.:,     naked[.]"Jd., at 100. Exhibit number 9 was described as follows: "It appears to be a

 J1
           prepubescent female kneeling on a bed. She's completely naked facing way from the

           camera." Id., at 110. Exhibit number 10 is described as follows: "This is ofa prepubescent

           female on a professional set, she's completely naked, and she's holding a flower above her

           head." Id., at 110--ll. And, Exhibit number 12 was described as follows: "This is an image of

           a prepubescent female laying {sic] naked, it appears to be on a desk, I believe there is an

           adult male that is having intercourse with this female." Id., at 118.

                  All ofthe charges of which the Appellant was convicted were for Possession of Child

           Pornography. Possession of Child Pornography is defined in relevant part of 18 Pa.C.S.A. §

           6312(d) as follows:

                  Any person who intentionally views or knowingly possesses qr controls any
                  book, magazine, pamphlet, slide, photograph, film, videotape, computer
                  depiction or other material depicting a child under the   age of 18 years
                  engagingin a prohibited sexual act orin the simulation of such act commits an
                  offense.

           Based upon his first complaint, the Appellant does not believe the photos depict actual or

           simulated sexual activity. And, the definition for "prohibited sexual act" forms the basis of

           the Appellant's fourth matter complained of. One cannot be easily addressed without

           touching upon the other. So, we look to the definition of'vprohibtted sexual act," as defined

           at 18 Pa.C.S.A § 6312(g) and find that _it includes the following:

                                                          16




---·------- ····--·---·-·-------------------------
l_l,J
,�,

l./l




t,...)



r·.•_)
C)               Sexual intercourse as defined in section 3101 (relating to definitions),
�-.,..-          masturbation, sadism, mascichism, bestiality, fellatio, cunnilingus, lewd
�·-)
                 exhibition of the genitals or nudity ifsuch nudity is depictedfor the purpose of
                 sexual stimulation or gratification of any person who might view such
                  depiction.
If]
.....,.   (emphasis added). All of the photos, as described above, depict lewd exhibition of the

          genitals or nudity that was produced for sexual stimulation. To quote Mr. Justice Douglas in
(?.)


          his dissenting opinion in Miller v. California, regarding what qualifies as hardcore

          pornography, "'I could never succeed in (defining it) intelligibly,' but 'I know it when I see

          it.'" 413 U.S. 15, 39 {quoting Mr. Justice Stewart's concurring opinion in Jacobellis v. State

          of Ohio, 378 U.S. 184, 197 (1964)). We believe the jurors could reasonably conclude that the

          photos in question met the definition of a prohibited sexual act.

                 Delving further into the operative definition, in Commonwealth v. Savich, the

          Superior Court found thatl 8 Pa.C.S.A. § 6312 is not void for vagueness or arbitrary as

          applied to the videotaping of children. 716 A.2d 1251, 1255-57 (Pa, Super. Ct. 1998)

          (citations omitted). Though another section of 18 Pa.C.S.A. § 6312 is at issue in Savich, it

          relies upon the same definitions as § 6312(d). And, "[tjheterm 'for purposes of sexual

          stimulation or gratification of the viewer' permits the fact-finder to distinguish between

          depictions such as those in the present case from nude depictions taken for legitimate

          scientific, medical or educational activities, which are specifically exempt under§ 6312(f)."

          Id., at 1256 (citing Washingtonv. Bohannon, 814 P.2d 694 (1991)). Most instructive for this

          case is Commonwealth v. Davidson. 938 A.2d 198 (Pa. 2007). Davidson, likeSavich

                                                         17
(-ij




,_...:.,.
f .•__)




            addresses issues of potential vagueness in the definition of"prohibited sexual act" and rejects

>..J
            them. Id., at 213. The Appellant, though not specifically raisingthis issue, is wallowing in it.

            Put simply, the Appellant's first and fourth complaints suggest that there is simply no way of
 Vl
 1-�        ascertaining whether the pictures were "depicted for the purpose of sexual stimulation or

            gratification." 18 Pa.C.S.A. § 6312(g). In Davidson, The Court, in discussing the related§
 ,:2)


            63 l2(a)6, states .the following:

                    The "nudity" qualifier does not create a subjective standard requiring people
                    to guess atits meaning. The content, focus and setting ofthe images create an
                    objective standard which allows a personof common intelligence to know
                    what images are prohibited under the statute.                ·

            Davidson, 'supra, at 213 (emphasis added), The Davidson Court went on to state:

                    The trial court found that "[ a]t least [ ] 28 of the thousands of pornographic
                    images stored within [a]ppellant['s] [] computer depicted children engaged in
                    vaginal intercourse, analintercourse, oral sex, performing sex acts, or in
                    various stages ofundress or in sexually and [sic] in sexually provocative
                    poses. This fact clearly satisfies the 'prohibited sexual act' definition
                    contained in [Section 6312(a)J ." Utilizing the statutory definition of
                    "prohibited sexual act," the court properly focuses on th� content ofthe
                    images in making its determination.


            Id., at 213-14 (citation omitted) ( emphasis added). Moreover, "common sense and human

            experience dictate that an 'individual of ordinary intelligence, not a mind reader or a genius,

            can identify whether a photograph of a nude child depicts 'nudity' for the purpose of sexual

            stimulation or gratification." Id., at 214. The fact-finding.jury; armed with their common

            sense, was 'eminently able to decide if the photos in question depicted nudity for the purpose


            6 The definition cited at 18 Pa;C.S.A. § 6312{a) was renumbered as 18 Pa.C.S.A. § 63 l2(g) in 2009.
                                                                  18




                -------------------------                                                                    ,,   .
/1
'\
�)


,'1




...)
:D
              of sexual stimulation or gratification of any person who tnight view them. And, our

··,J          estimation of the photos comports with how the jury must have viewed the photos

              considering their finding of guilt. We believe that the images challenged by the Appellant

              were possessed for purposes of sexual stimulation or gratification of the Appellant. We

              therefore dutifully request affirmance as to this matter complained of on appeal.
..f::·,
(:)                          �.Age ofSubjects in Pictures

                     For his third matter complained of, the Appellant argues that the evidence was

              insufficient to show that the persons depicted in each of the photos related to the charges

              upon which guilt was found were under the age of 18 as required by 18 Pa.C.S.A. § 1632(e).

              For the following reasons, we disagree.

                      18 Pa.C.S.A. § 6312(d) states that, for a person to be guilty of Possession of Child

              Pornography, the subject must be, "a child under theage of 18 years." In Commonwealth v.

              Koehler, the Superior Court states that, '"the proof necessary to satisfy the element of age in   ,·

              a dissemination or possession of child pornography case is not limited to expert. opinion


              testimony.'" 914 A.2d 427, 438 (Pa. Super. Ct. 2006) (quoting Commonwealth v, Robertson-

              Dewar, 829'A.2d 1207, 1212 (Pa. Super. Ct. 2003)). The Koehler court goes on to state that,

              "[s]ection 6312 does not mandate experttestimony on age, as it permits a case-by-case

              process whereby the trier of fact may be able to decide the elementofage based on the

              outward physical appearance of an alleged minor.'" Id. (quoting Robertson-Dewar, supra, at

              1213). "However, where the alleged minor is post-puberty but appears quite young, expert

                                                             19




          ------------------------------------- ··------··········--·-----·--··
IJ



i<




)0


.J
         testimony may well be necessary to assist the trier of fact as to age." Id. Like the defendant in

·• ••J
         Koehler, it does not appear that a timely objection was raised regarding this issue, which will

         likely prevent appellate review; Id. (citing Pa.R.A.P. 302). We recognize that appeliate
.n
         counsel was not trial counsel and that this issue may recur as a collateral matter challenging

.D       trial counsel's effectiveness; however, we will nonetheless address the issue as we do not
:::,
f,:;..
         believe that the�e would have been grounds to object vis-a-vis the age of the subjects of.the
.n
         photos,

                   From our review of the photos, all of the subjects appear to be prepubescent. Per

         Koehler, supra, it was for the jury to determine, sans expert testimony, whether the subjects

         of the photos in question were under.the age of 18. This Court has absolutely ho question as·

         to whether or not the subjects of the photos are prepubescent. To this Court, they very clearly

         are. We leave any conclusion to the contrary to be made by our judicial betters. For the

         foregoing reasons; we pray for affirmance as to this 'matter complained of on appeal.

                          3. Knowing Possession

                   The Appellant's fifth, sixth, and eighth matters complained of ate so interrelated as to

         be best addressed together. All three of these matters complained of relate to whether or not

         the Appellant knowingly possessed the photos at issue in this case. In his fifth matter

         complained of, the Appellant states thatthere was insufficient evidence presented to prove

         that the Appellant "knowingly" possessed the photos in question where the evidence

         demonstrated that the photos had been deleted and no evidence was produced that the

                                                          20
.._)
       Appellant had viewed them. For his sixth matter complained of, the Appellantbelieves that

932 A.2d            172,   174

       (Pa. Super. Ct. 2007); Commonwealth v. Baker, 24 A.3d 1006, 1021-1022 (Pa. Super. Ct.

       2011 ). We have also reviewed cases in which circumstantial evidence indicated that the

       defendant was the one who viewed the photos. Commonwealth v. Colon-Plaza, 136 A.3d

       521, 526-27 (Pa. Super. Ct. 2016) (''Not only was [the defendant] the internet subscriber,

       profile user of the HP laptop, and one of just two residents living at the address, he also

       admitted to h�ving access to the laptop, knowing its password, arid, significantly, using its

       Ares file-sharing program in the past"); Commonwealth v. Koehler, 914 A.2d 427, 427 (Pa.

       Super. Ct. 2006)("[I]t is clear that sufficient evidence existed to support thejury's

       determination. The Commonwealth established, inter alia, that the computer bore a screen

       name, systems properties name, and a software registration name all referring in some

       respect to Appellant's proper name. Furthermore, the Commonwealth established that 12 of

       the 14 video clips in question were downloaded onto his computer in the early morning

                                                      21
'J 1




1-._l



1,•.J
                   before Appellant's work hours began, and the other two videos were downloaded at nearly

··.,..J
                   midnight, after Appellant's work hours. The totality of the circumstances presented at trial

                   thus permitted the jury to infer the Appellant's ownership, use, and ability to access the

                   materials at issue such that it was he, and no one else in his aunt's home, who possessed the

                   child pornography at issue.") The case sub Judice clearly fits within the second species of
 J··
 c:)               such cases.
 �---l
                          The facts showing that the Appellant knowingly possessed the photos in question are

                   as follows. Comcast identified the Appellant as the registered account holder associated with

                   the IP address. The physical address associated with that account appears from the evidence

                   to have been the Appellant's residence. The Appellant's sister stated that the Appellantwas

                   given the loose hard drive to use, which contained Exhibits numbered 5 through 8. The

                   operating system of the Dell laptop, which contained Exhibits numbered9 and 10, was

                   registeredin the Appellant's name of "Shannon." The loose hard drive, the Dell laptop, and

                   the-Gateway laptop all had some form of file-sharing epplication of the sort whose activity

                   Detective Baker's investigation monitored. Both the loose hard drive and the Dell laptop

                   contained shredder applications, which does not seem coincidental where the Appellant

                   possessed both devices and those devices contained child pornography. Detective Baker

                   testified that, in his experience, shredding applications are typically found in child

                   pornography cases where the offender exhibits at least a mid-level 'degree of sophistication.

                   This explains the deletion of files that were recovered by Detective Baker. While not

                                                                   22




        ········· ·-···-····· ·----"---·---------------------------
)
                                         definitive on its   own, the Appellantpossessed at least two computers that made use of
.J                                       shredding applications where child pornography had been deleted. Again, following a search

                                         of his residence, the Appellant was found to be in possession of three devices containing
·1
                                         child pornography where at least one of the devices was clearly registered in the Appellant's

::,                                      name. When he was served with the search warrant and told that the officers were looking for
::,

)                                        child pornography, the Appellant made what might be considered a statement against own
o
                                         interest or, perhaps, an excited utterance when he responded that he was addicted to

                                         pornography. The Appellant knew the investigators were present at his property looking for

                                         child pornography; yet, the defense would surely have us believe, he responded by

                                         proclaiming his addiction to the related, but legal, item of adult pornography. It seems more·

                                         likely that the Appellant's admission was referring to child pornography. Finally, the only

                                         computer that the Appellant did not own belonged to his sister's insurance company.

                                         Interestingly, the Appellant returned that computer without the hard drive; which evidences

                                         knowledge on his part that it contained information that he did �ot wish to divulge.

                                                 The totality of the circumstances of this case militates in favor of finding that the

                                         Appellant did knowingly possess child pornography for which he was convicted. We are not

                                         in a position to say that this is an ironclad circumstantial case; however, by the very nature of

                                         these sorts of crimes, a sophisticated trafficker in child pornography might evade prosecution

                                         by dint of savvy actions such as the use of shredding applications. Obviously, all criminal

                                         actions might elude prosecution through careful planning; yet, we believe that there is an

                                                                                         23




      ·-· ·-------······-···--···-·---                                                                          -------·'-·-·-·-----··-      ·······-·-----
                    enhanced risk in cases of this nature as a result of the ethereal nature of computer-based

                    evidence. In our estimation, there is enough circumstantial evidence to tie the Appellant to all

                    of the images for which he was convicted and infer that he viewed those images. Viewing the

   1
                    evidence in the light most favorable to the verdict-winning Commonwealth, we believe that

 .J                 there was sufficient evidence presented by the Commonwealth of the Appellant's intentional

                    or knowing pos�ession of the offensive images. Trusting that if we have erred then our

                    learned superiors will set us right, we reverentially seek affirrnance as to these matters

                    complained of on appeal.

                                           i, Knowledge of Contents on Loose Hard Drive

                           In addition to the foregoing on the subject ofknowing possession, we.must address

                    the contention in his sixth matter complained of that the Appellant did not have access to the

                    loose hard drive at the time when the illicit images were downloaded. We would first note

                    that the Appellant has not directed us to where in the transcript or admitted evidence it is

                    evident that the images on the loos� hard drive were downloaded prior to the Appellant's


                    possession of the loose hard drive. The Appellant's Concise Statement of Matters

                    Complained of on Appeal avers that there is evidence showing that Exhibits #51 #6, #7, and

                    #8 were downloaded in 2009 and 2010. See unnumbered page 2. We cannot locate this

                    evidence. Our review of the transcript reveals that trial counsel elicited from Detective Baker

                    that the only dates associated with these exhibits related to the camera and the time at which

                    the photos were created in 2010 or 2011 and not when they were· downloaded onto the loose

                                                                   24




...... ,....   ,.                                                                               ·-----
    VJ




    ).._;,
    ()0



                            hard drive. Assuming this is the evidence to which the Appellant refers-then we are left to
                                                                                                              '
                            ponder why it matters when the images were created. The Appellant is not alleged to have

                            created the images; but, rather, the Appellant is alleged to have possessed already existing

                            photos, which necessarily musthave been created at some date prior to his accessing them.

                            Moreover, we reiterate the suspicious action of the Appellant in removing the hard drive

                            from the computer before returning it to the insurance company as evidence of knowledge.

                                                      ii. Solitary Gateway Image and Location Inconsistency

                                    In his eighth matter complained of on appeal, the Appellant highlights the fact that

                            the Gateway computer contained.just one illicit photo that had been deleted and the fact that

                            the Gateway had shared child pornography from physical locations across the United States

                            and from international locales.7 Concise Statement of Matters Complained of on Appeal, at

                            unnumbered page 4. The Appellant believes that this defeats any notion that he knowingly

                            possessed the illicit image on the Gateway. We disagree.

                                    The fact that there was but one image located on the Gateway and it had been deleted

                            speaks to the Appellant's modus operandi. All of the evidence considered in toto depicts an

                            offender who viewed child pornography and then sought to obliterate the evidence of such

                            acts. Viewed inisolation, the evidence from the Gateway computer would not be half so

                            strong as it is in conjunction with evidence garnered from the other two hard drives seized at



                           7 The Appellant's concise statement refers to the Gateway downloading images from across the United States
                           and internationally; however, the trial testimony indicated that the Gateway had shared from these locations.
                           (N.T., 11/2/15, at120and 139-41.)         ·
                                                                                   25




···-······-·······   ·········---·----- -------------------------
 .,.,




               the same time. The loose hard drive and the Pell laptop contained shredding applications

 ·--�J
               whose purpose is to permanently delete material from a computer.No great cache of child

               pornography was found on either the loose hard drive or the Dell laptop, which speaks to

               what Detective Baker described as the Appellant' s mid-level grade of sophistication in

               viewing child pornography. The Appellant is a person who is savvy at covering his tracks,

               No wonder the� that only a solitary image was found on the Gateway or thefact that it was

               deleted. It is the Appellant's concerted efforts to conceal his wrongdoing that end up

               demonstrating a pattern of concealment that strengthens the inference that he intentionally or

               knowingly possessed the images in question.

                       When we consider the Appellant's argument that there was a dearth of evidence to

               demonstrate he was ever in any of the locations from which the GUIB indicated that the

               Gateway laptop had shared child pornography, we are struck by the fact that it was not the

               Commonwealth that elicited this information. It was the defense who questioned Detective

               Baker regarding the varied locations associated with the Gatew�y and the sharing of child

               pornography: (N.T., 11/2/15, at 139-41.) Insofar as sufficiency of the evidence goes, we

               remember that " ... the facts and circumstances established by the Commonwealth need not

               preclude every possibility ofinnocence," Commonwealth v. Fabian, 60 A.3d 146, 150-51

               (Pa. Super. Ct. 2013) (citations omitted). As with any defendant, the Appellanthad no burden

               at trial, but his trial counsel did assert to the jury that the Commonwealth had rtot proven that
               the Appellant was ever present in the far-flung locations that the Gateway laptop had

                                                              26




· ····· ··· ··· ···--·-------·-·----------------------------- . -·······---------···                               ···----·-----···
    -:::;

    �./1



    ;· . .,_)


    -,_;)




    t'.)
    (I)                      apparently been to. (N.T., 11/4/15, at 37.) The jury was obviously unswayed by this

                             reasoning.

                                     To whatever, extent this is actually a challenge to the weight of the evidence, we
     1.fl
                             recite therelevant law. Allegations that a verdict is againstthe weight of the evidence are

    I,£).                    decided based upon the discretion of the trial court. Commonwealth v. Chine, 40 A.3d 1239,

                             1243 (Pa. Super, Ct. 2012) (citing Commonwealth v. Dupre, 866 A.2d 1089, 1101 (Pa. Super.
     ,,.)
                             Ct. 2005)). The trier of fact, "is free to believe all, part, or none ofthe evidence.and to

                             determine the credibility ofthe witnesses." Commonwealth v. Ramtahal, 33 A.3d 602, 609

                             (Pa. 201 l). Moreover, the trial court should not disturb ajury's verdict unless the verdict is

                             "so contrary to the evidence as to shock one's sense of justice." Id. Further, "unless the

                             evidence is so unreliable and/or contradictory as to make any verdict based thereon pure

                             conjecture, these types of claims are not cognizable on appellate review." Commonwealth v.

                             Gibbs, 981 'A.2d 274; 282 (Pa. Super.   Ct. 2009) (citing Commonwealth v. Rossetti, 863 A.2d
                             1185, 1191 (Pa. Super. Ct. 2004)). .Appe.lfate review will not o�errule a . trial court's

                             determination as to weight of the evidence unless "the facts and inferences of record disclose

                             a palpable abuse of discretion." · Id. To this end, "the trial court's denial of a motion for a

                             new trial based on a weight of the evidence claim is the least assailable of its rulings." Id.

                                     As �e state in ·aimost every appeal vis-a-vis a weight ofthe evidence challenge,' it is

                             true that ther� are certainly pieces of evidence which arguably undermine the

                             Commonwealth's case; however, the testis not whether there is any evidence that goes

                                                                             27.




·······---·······   .   --------------------
co

c:      against the Commonwealth's assertions. Rather, this Court is to examine whether the verdict

        was "so contrary to the evidence as to shock one's sense of justice." Ramtahal, supra. As our

        sense of justice was not shocked, we believe thejury's verdict should remain undisturbed.
I.)"]
                       4. Verdict Based on Insufficient and Irrelevant Evidence
co             For his seventh matter complained of, the Appellant alleges that Detective Baker
0)

        introducedmisleading, irrelevant, and confusing computer terminology that resulted in a

        verdict based upon insufficient and irrelevant evidence.The Appellant makes two specific

        allegations in this vain, whose separation we maintain for clarity,

                               i. Implication of Detective Baker's Probable Cause

               The Appellant believes that the jury was inappropriately influenced by Detective

        Baker's testimony regarding what drew his attention to the Appellant and the improper

        suggestion that there were many more child pornographic photos in the Appellant's

        possession than what was ultimately produced for the jury. The Appellant is referring to a

        point in the trial during which Detective Baker described, at the, beginning of the


        investigation, being able to download one image associated with an information hash before

        the connection was choked off. (N.T., 11/2/15, at 88.) The detective testified that there were

        approximately 1700 total files and that 860 were of interest to the Internet Crimes Against

        Children Task Force. Id. And, "[ o]finterest means that they are either partially naked

        pictures or completely naked child pornography images." Id.

               The evidence in question was initially proffered regarding a dissemination charge,

                                                       28
1

...




       (N.T.,·l 1/2/15, at 88-92), which this Court dismissed for lack of evidence, (N.T., 11/4/15, at

. ,)
       7). Nonetheless, the evidence was still relevant to those charges that proceeded to the jury .

       Evidence of prior bad acts is admissible to establish the identity of the person charged with a

n      crime. Pa.R.E. 404(b)(2); See also Commonwealth v. Dillon, 863 A.2d 597, 601 (Pa. Super.
                             .                                                                .




       Ct. 2004) (citing Pa.R.E, 404(b)). The question of how the detective became interested in the

       Appellant and i?entified the Appellant required the recounting of Detective Baker's detection

       of illicit images emanating from what was determined to be the Appellant's address. And,

       "our courts have long recognized the special significance ofevidence which provides jurors

       with the res gestae, or complete history, of a crime." Dillon, supra (citing Commonwealth v.

       Paddy, 800 A.2d 294, 308 (Pa. 2002)). As was stated by the Superior Court in Smith v.

       Morrison,

                [t]he law "does not require a court to sanitize a trial to eliminate all unpleasant
                facts from the jury's consideration where those facts are relevant.to the issues
              · at hand and form part of the history and natural development of the. events and
                offenses for which the defendant is charged."

       47 A.3d 131, 137 (Pa. Super. Ct. 2012) (quoting Commonwealth v. Page, 965 A.2d 12121
                                                               .      . '
       1220 (P�. Super. 2009) ( citation omitted)). A recognized hash was being shared from the

       Appellant's computer. That hash was known to contain a certain number of files that were of

       interest to investigators _and led to the investigation of the Appellant. Detective Baker

       conveyed this in his testimony. We believe that a jury was cognizant of the fact that the

       Appellant was not found to possess 860 images of fully or partially nudechildren, This was

       evident from the total of seven images that were described andpresented to thejury and the
                                                     29
 1,/)




 t-._)
              testimony that these constituted all that was located on the computers seized from the

              Appellant The jury had a right to know how and why the detective became interested in the

              Appellant. We therefore hope for affirmance as to this matter complained of on appeal.

                                     ii. Misleading Expert Testimony

                     In addition to his complaint that Detective Baker misled the jury regarding the
 J;,.
 h-'-�        number of chil� pornographic images, the Appellantcomplains that the detective confused

              the jury by misrepresenting what a BitT orrent is. The Appellant alleges that a BitTorrent is a

              keyword that links to files rather than containing the files itself. Arguendo the Appellant is

              right, how does this.materially change anything? Withoutthis Courtrelying upon our futile

              internet searches that seem to support both contentions to varying degrees and which we have

              not been able to check with experts, the jury was well aware as to how many photos the

              Appellant was alleged to possess. Detective Baker described seven photos that were found on

              devices recovered from the Appellant's address, which the jury saw.

                     Even if it was error to admit Detective Baker's testimony regarding what exactly a


              BitTorrent is, we would offer that it was harmless error. In Commonwealth v. Allshouse, the

              Supreme Court of Pennsylvania stated the following:

                     [T]he doctrine of harmless error is a technique of appellate review designed to
                     advance judicial, economy by obviating the necessity for a retrial where the
                     appellate court is convinced that a trial error was harmless beyond a
                     reasonable doubt. Its purpose is premised on the well-settled proposition that
                     "[a] defendant is entitled to a fair trial but not a perfect one."

              36A.3d 163� 183 (Pa. 2012) (quoting Commonwealth.v. Thornton, 431 A.2d 248, 251 (Pa.

                                                             30




··- -------·-·· ···---·---------------------------------------·-------- - - - ------
)
       1981)). And, "[hjarmless error is present when the properly admitted evidence of guilt is so

.•J    overwhelming and the prejudicial effect of the error is so insignificant by comparison that it

       is dear beyonda reasonable doubt that the error could not have contributed to the verdict."

       Commonwealth v. Garcia, 712 A.2d 746, 749 (Pa. 1998) (citing Commonwealthv. Ragan,

       645 A.2d 811, 820 (Pa. 1994)). Three devices were seized from the Appellant that all

       contained child pornography. The usage ofa file-sharing application helped to locate and
.r.,
       identify the Appellant. The presence of the file-sharing applications also helped to show that

       the Appellant's possession of the child pornography was intentional or knowing. The precise

       manner in which BitTorrents work could not have contributed to the verdict because the jury

       only needed to determine if the Appellant possessed the images he was charged with

       possessing. The evidence recovered from the loose hard drive, Dell laptop, and Gateway

       laptop was overwhelming. Therefore, we respectfully request affirmance as to this matter

       complained of on appeal.




                                                      31
Vl




h.)
('p


t·,,_)
CD            IV.    Conclusion

                     Based upon the reasons stated above, this Court respectfully urges affirmance of our

              June l, 2017 order.
IJl
1-,


co
_.-;:;:._.,
J:,.
                                                          BY THE COURT,




              DATED: Decemb�r �
                                        2017
                                                     �t:A:d�
                                                     MICHAElLE.           BoiliNER, JUDGE




                                                          32